Citation Nr: 0513610	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran served on active duty from July 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits 
due to a psychiatric disorder.  Complete records from the SSA 
have not been associated with the claims file.  In order for 
VA to properly assist the veteran, it is imperative that the 
SSA's decision be obtained as well as all medical reports 
which were used to support such decision.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

2.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the issue 
on appeal, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




